MEMORANDUM OPINION
                                       No. 04-11-00486-CR

                                           Jesus BONILLA,
                                               Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CR4777W
                             Honorable Ron Rangel, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: March 14, 2012

AFFIRMED AS MODIFIED; MOTION TO WITHDRAW GRANTED

           Based on Jesus Bonilla’s plea of true to violating a condition of his community

supervision, the trial court revoked Bonilla’s community supervision and sentenced him to three

years imprisonment. Bonilla filed a notice of appeal. Bonilla’s court-appointed appellate counsel

has filed a motion to withdraw and a brief in which he concludes that this appeal is frivolous and

without merit. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978). Counsel states appellant was provided with a copy of the brief and the
                                                                                      04-11-00486-CR


motion to withdraw, and was further informed of his right to review the record and file his own

brief. See Bruns v. State, 924 S.W.2d 176, 177 n. 1 (Tex. App.—San Antonio 1996, no pet.).

Counsel also states the judgment contains a clerical error, which he asks this court to correct.

            We have reviewed the record and counsel’s brief. 1 We agree with counsel that this appeal

is frivolous and without merit. We also agree with counsel that the judgment contains an error.

The judgment states Bonilla was represented by Joel G. Richardson; however, the record shows

Bonilla was represented by Rochelle M. Acevedo. We therefore modify the judgment to show

Bonilla was represented by Rochelle M. Acevedo. See TEX. R. APP. P. 43.2(b); Bigley v. State,

865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex.

App.—Dallas 1991, pet. ref’d).

            The judgment of the trial court is affirmed as modified. Furthermore, we grant the motion

to withdraw. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no

pet.); Bruns, 924 S.W.2d at 177 n. l.

            No substitute counsel will be appointed. Should appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the later of (1) the date of this

opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX.

R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply




1
    Bonilla has not filed a pro se brief.



                                                   -2-
                                                                                04-11-00486-CR


with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 68.4.

                                                         Karen Angelini, Justice

DO NOT PUBLISH




                                             -3-